Title: Thomas Jefferson to Patrick Gibson, 8 July 1814, with Thomas Jefferson’s Note on Corn Contracts, 9 July 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          
            Dear Sir  Monticello July 8. 14.
            Altho’ I have not heard yet of the actual sale of my flour, yet in the hope it has taken place, and urged by some of my corn contracts, I have been obliged to draw on you this day in favor of Wm Steevens or order for 105.D. which will probably be presented to you with this advice. Accept the assurance of my esteem & respect.
            Th:
                Jefferson
          
          
            July. 9. the draught for 105. was taken in & one f given for 70.D. payable to Jos. Bishop there are still 20.D. due.
          
        